Citation Nr: 1215589	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-37 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for status post lumbar laminectomy L4-5, with herniated disc L5-S1, greater than 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the United States Navy from September 1983 to October 1986 and January 1987 to July 1989. 

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which continued a 20 percent rating for status post lumbar laminectomy L4-5, with herniated disc L5-S1.  

In January 2012 a Board hearing was held before the undersigned at the RO; a transcript of the hearing is associated with the claims file. 

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the issue of employability has not been raised by the record as there is no indication, nor has the Veteran claimed, that his service connected lower back disability has precluded him from working; therefore further consideration of TDIU is not warranted. 
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the January 2012 Board hearing the Veteran testified that his lower back disability has worsened since his most recent October 2009 VA examination.  The Veteran testified that his lower back pain has increased, that he is unable to bend over to pick up things from the ground, and that he spends his weekends lying flat in bed or on the couch.   Remand is required to obtain updated findings regarding the Veteran's lower back disability. 



Accordingly, the case is REMANDED for the following action:

1. Obtain updated treatment records from the VA medical center in Nashville, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record. 

2.  Schedule the Veteran for a VA spine examination to determine the current level of impairment of his lower back disability.  The examiner must fully describe the extent of the lower back disability, to include performance of range of motion testing and repetitive motion testing.  The examiner should specifically describe the impact of the lower back disability on activities of daily living and occupational functioning.  The examiner should identify whether there are any neurological conditions related to the lower back disability. 

3.  Review the claims file to ensure that all the foregoing development has been completed and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


